o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c january conex-153547-09 uil number info release date the honorable steve buyer u s house of representatives washington dc attention ------------------- dear mr buyer i am responding to your inquiry dated date on behalf of one of your constituents who asked whether implementation of the making_work_pay_credit as part of the economic stimulus package requires her or her husband to have more taxes withheld at year end to avoid a penalty individuals may owe an underwithholding penalty for if their unpaid tax_liability is dollar_figure or more and if their total withholding and timely estimated payments did not equal at least the smaller of percent of their tax or percent of their tax assuming the tax covers a month period however if an individual has an underpayment we will waive all or part of the penalty if we determine that the adjustments we made to the withholding tables in spring caused the underpayment to request a waiver of the penalty taxpayers must follow the instructions for form_2210 underpayment_of_estimated_tax_by_individuals estates and trusts enclosed by way of background in date we issued revised withholding tables to take into account the making_work_pay_credit we told employers to implement the revised tables as soon as possible but no later than date you can find information about these tables in news_release enclosed the actual tables are available in publication 15-t new wage withholding and advance earned_income_credit payment tables for wages paid through in date we released the enclosed publication making_work_pay_credit and form_w-4 employee’s withholding allowance certificate a one page flyer explaining that certain individuals including married couples might need to adjust their withholding before the tax_return filing season conex-153547-09 eligible workers received the benefit of the reduced withholding to reflect the credit without any_action on their part this means that workers did not need to fill out a new form_w-4 employee's withholding allowance certificate however some people may have found that the changes built into the withholding tables resulted in less tax withheld than they would have preferred for those not eligible for the making_work_pay_credit the withholding changes may mean a smaller refund for a few taxpayers including those who usually receive very small refunds could incur a penalty if the underpayment is more than we can attribute to the change in the withholding tables because the making_work_pay_credit also applies to taxpayers may want to consult the irs withholding calculator on www irs gov and submit revised forms w-4 to ensure adequate tax withholding to cover their expected tax_liability for enclosed publication how do i adjust my tax withholding provides additional guidance for tax withholding i hope this information is helpful if you need further information please contact me or - --------------------at -------------------- in addition information about the making_work_pay_credit and the changes in withholding is available at www irs gov sincerely janine cook chief employment_tax branch1 division counsel associate chief_counsel tax exempt government entities enclosures
